PER CURIAM.
In this workers’ compensation case, we reverse the award of attendant care prior to November 22, 1995, because the claimant failed to meet her burden of proving the quantum of such care actually provided during that time period. See Bojangles v. Kuring, 598 So.2d 250, 251 (Fla. 1st DCA 1992); Ramada Inn S. Airport v. Lamoureux, 578 So.2d 48, 49 (Fla. 1st DCA), review denied, 587 So.2d 1328 (Fla.1991). The remainder of the order is affirmed.
BARFIELD, C. J., and KAHN and DAVIS, JJ., concur.